Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing AMENDED AND RESTATED BY-LAWS OF ING USA ANNUITY AND LIFE INSURANCE COMPANY ARTICLE I LOCATION Section 1. The prin ci pal office of ING USA Annuity and Life Insurance Company (ING USA or the  Company ) shall be in the City of Des Moines , Polk County, State of Iowa . The Company may establish and maintain such other office or offices, within or without the State of Iowa , as the Board of Directors (Board) may authorize or the business of the Company may require. ARTICLE II SHAREHOLDERS Section 1. TIME AND PLACE OF MEETINGS . All meetings of the shareholders of the Company may be held at such time and place, within or without the State of Iowa, as f ixed by the Board, or as designated in the notice of meeting, provided that any or all shareholders may participate in such meeting by means of conference telephone , video conference, or similar telephonic communica tions by means of which all persons participating in the meeting can simultaneously hear each other. A shareholder participating in a meeting by this means shall be considered to be present at the meeting. Section 2. ANNUAL MEETING. The annual meeting of the shareholders shall be held each year a t a time and place designated by the Board . Annual meetings may be called by the Board or by any officer of the Company instructed by the Board to call the meeting. At the annual meeting, the shareholders shall elect Directors , and may elect a Chairman of the Board (Chairman), to serve until the next annual meeting or until their successors shall be elected and qualified , whichever is later. Any other proper business may also be transacted at the annual meeting Section 3. SPECIAL MEETINGS. Special meetings of shareholders may be called at any time by the Chairman , the Board acting upon majority vote, the President or Secretary of the Company. A special meeting of shareholders shall also be called by the Secretary upon the written request of shareholders who together own of record a majority of the outstanding shares of each class of stock entitled to vote at such meeting, which written request shall state the purpose for the meeting. No business other than that specified in the notice of meeting shall be transacted at a special meeting of the shareholders. Section 4. NOTICE OF MEETING. A written notice, in either paper or electronic format, stating the time and place of any meeting of shareholders, and in the case of a special meeting the purpose of the meeting, shall be mailed or delivered to each shareholder entitled to vote at the meeting, as required by law. Shareholders may waive notice of any meeting, and the presence of a s hare holder at any meeting, in person or represented by proxy, shall constitute a waiver of notice of such meeting. Section 5. ORGANIZATION. Meetings of shareholders shall be presided over by the Chairman, or in his absence by the President, or if in his absence by a Vice-President, or in the absence of all of the foregoing persons, a person designated by the Board. The Secretary shall act as the secretary of the meeting, but in his absence the chairman of the meeting may appoint any person to act as secretary of the meeting. Section 6. ADJOURNMENTS. Any meeting of shareholders, annual or special, may adjourn from time to time to reconvene at the same or some other place, and notice need not be given of any such reconvened meeting if the time and place thereof are announced at the meeting at which the adjournment is taken. Any business which might have been transacted at the original meeting, can be transacted at the reconvened meeting. If the adjournment is for more than thirty (30) days, or if after the adjournment a new record date is fixed for the reconvened meeting, a notice of the reconvened meeting shall be given to each shareholder of record entitled to vote at the meeting. Section 7. QUORUM. Except as otherwise provided by law or these by-laws , a quorum at a ny meeting of the shareholders shall consist of the number of shareholder s holding a majority of the shares of each class of outstanding voting stock , present in person or represented by proxy . For purposes of the foregoing, two or more classes or series of stock shall be considered a single class if holders thereof are entitled to vote together as a single class at the meeting. Section 8. VOTING AND PROXIES. At all meetings of the shareholders, each shareholder may cast one vot e in person or by proxy for each share held. All proxies must be in writing and signed by the shareholder or by his duly authorized attorney-in-fact. All proxies shall be filed with the Secretary of the Company and recorded as part of the minutes of the shareholders meetings. Section 9. DETERMINATION OF SHAREHOLDERS OF RECORD. The Company shall determine the shareholders entitled to notice of or to vote at any meeting of shareholders, or to express consent to an action without a meeting, or to receive payment of any dividend or other distribution or allotment of rights, or to exercise any shareholder rights, as follows: (i) the record date for determining shareholders entitled to notice of or to vote at a meeting of shareholders shall be at the close of business on the day next preceding the day on which notice is given, or if notice is waived, at the close of business on the day next preceding the day on which the meeting is held; (ii) the record date for determining shareholders entitled to express consent to an action in writing without a meeting shall be the day on which the written consent is signed by the shareholder; and (iii) the record date for determining shareholders for any other purpose shall be at the close of business on the day on which the Board adopts the resolution relating thereto. Section 10. ACTION WITHOUT MEETING. Any action required or permitted to be taken at any annual or special meeting of shareholders may be taken without a meeting, without prior notice or vote, if all shareholders consent in writing to the action. Written actions must describe the action taken, bear the signature of each of @BCL@2C0D5483.doc 2 the shareholders, and be delivered to the Secretary to be filed in the Companys records. The written action shall be effective on the date the last of the shareholders has approved the action unless a different date is specified ARTICLE II I BOARD OF DIRECTORS Section 1. GENERAL POWERS. The affairs, property and business of the Company shall be managed by the Board. Section 2. NUMBER, T ERM, AND QUALIFICATIONS OF DIRECTORS . The Board shall consist of not less than five (5) nor more than fifteen (15) persons elected by the shareholders at the annual meeting of the shareholders. The number of directors may be increased or decreased by amendment to, or in the manner provided in, the se by laws or articles of in corporation . T he number of directors to be elected may be determined by a resolution of the shareholders, but in the absence of such a resolution, there shall be elected the number of directors that were elected at the previous annual meeting of shareholders. E ach Director shall hold office for the term for which he was elected, until his successor shall have been elected and qualified , or until his earlier resignation or removal. Section 3. RESIGNATION. A D irector may resign at any time by providing written notice to the Board, the Chair man , or the Secretary. If no effective date is specified in the notice, it will become effective at the time it is received by the Secretary . Section 4. REMOVAL. At any meeting of shareholders, any Director or Directors may be removed from office, with or without cause, by the affirmative vote of the holders of a majority of the outstanding shares entitled to vote. Section 5. VACANCIES. Unless otherwise provided in the Articles of In corporation or the se b y
